Citation Nr: 0416167	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to a compensable evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

By a rating decision dated in December 2002, the RO granted 
service connection for the veteran's tinnitus evaluated as 10 
percent disabling, effective April 7, 2000.  This issue is, 
therefore, no longer on appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD) and a compensable evaluation 
for his service-connected hearing loss.  The veteran contends 
that he currently suffers from PTSD as a result of his 
service in Vietnam.  The veteran also contends that his 
service-connected hearing loss has increased in severity.

In regards to the veteran's claim for service connection for 
PTSD, military personnel records indicate that the veteran 
was a motor vehicle operator from June 1966 and a postal 
clerk from November 1966.  The veteran served in Danang 
Vietnam between August 1966 and September 1967 (H&Sco, FLSG 
"A"/3dServBn, ForLogCmd).  Records indicate that the 
veteran was diagnosed with PTSD in March 2000.  

In his January 2004 Board hearing, the veteran reported that 
while working as a mail clerk at a hospital in Dining, 
Vietnam he carried wounded troops on stretchers, carried dead 
bodies by vehicle from the hospital to the morgue, delivered 
mail to troops in ICU, and placed KIA notices on 
correspondence to deceased soldiers and sent them back to 
headquarters.  The veteran also reported that in the summer 
of 1967 (approximately) a marine helicopter squadron located 
right across the street from the hospital came under attack 
by enemy fire and he feared for his life.  

During the veteran's January 2004 hearing, the veteran stated 
that he had had a hearing test conducted since the October 
2002 audiological examination for the purpose of being fit 
for hearing aids.  He also stated that he had made another 
appointment later that month to have another hearing test 
conducted in conjunction with fitting the hearing aids.  The 
veteran also advised that he had been to a private individual 
to have his hearing checked.  
  
Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be requested to 
furnish a statement describing in as much 
detail as possible the stressful events 
he experienced in Vietnam.  

2.  Whether or not the veteran submits a 
stressor statement, efforts should be 
made to contact the Department of the 
Navy, Headquarters United States Marine 
Corps, Personnel Management Support 
Branch (MMSB), 2008 Elliot Road, 
Quantico, VA 22134-5030 and request the 
veteran's unit records for the period of 
August 12, 1966 through September 8, 
1967.  The service department should also 
be asked to verify any asserted 
stressors.

3.  If warranted, the veteran should be 
afforded the appropriate VA examination 
to determine the etiology of his present 
PTSD.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current PTSD is 
related to the veteran's military 
service.  

4.  In particular, the veteran should be 
notified of any evidence not previously 
provided to VA, which is necessary to 
substantiate the claim on appeal and 
whether VA or the veteran is expected to 
obtain any such evidence.  In particular, 
the veteran should be asked to identify 
where he has been seen for his hearing 
loss since October 2002, and efforts 
should be made to obtain copies of such 
records.

5.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




